Citation Nr: 1732608	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-06 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), major depressive disorder and generalized anxiety disorder.

3.  Entitlement to service connection for residuals of neck trauma.

4.  Entitlement to service connection for lower back conditions.

5.  Entitlement to service connection for right eye condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2017, the Veteran executed a new power-of- attorney (VA Form 21-22), designating the Disabled American Veterans as his representative.  The Board recognizes the change in representation.

The Board notes that the issue of entitlement to service connection for PTSD is now recharacterized as an entitlement to service connection for an acquired psychiatric disability, due to the requirements that are consistent with Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (finding that a claim for an acquired psychiatric disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

Right Ankle Disability

In the December 2009 VA examination of the Veteran's right ankle, the VA examiner indicated that the Veteran had a right ankle sprain, which happened in 1984, and that multiple incidents had taken place since that time.  The VA examiner opined that any relationship to current symptoms to his remote injury is purely speculative.  However, the Board finds that the VA examiner's opinion is inadequate because the VA examiner did not provide a basis or rationale for his conclusion that a nexus opinion would be speculative.  Therefore, a new VA examination is warranted to address the etiology of the Veteran's right ankle sprain.

Acquired Psychiatric Disabilities

In a June 2017 Appellate Brief, the Veteran, through his representative, asserted that his "PTSD, which includes his anxiety or major depressive disorder, to include low back, and cervical condition were due to blunt trauma in a surfing accident during his time in service."  

In the Veteran's December 2009 VA examination for PTSD, the VA examiner opined that he had a reasonable degree of certainty that the Veteran's history and evaluation are not consistent with a diagnosis of PTSD.  Despite the existence of diagnoses of other psychiatric disabilities, such as generalized anxiety disorder and major depressive disorder in the Veteran's treatment records, the VA examiner did not account for, or discuss these diagnoses.  Rather, the VA examiner solely based his negative opinion on the lack of a PTSD diagnosis and consequently, did not determine whether any currently diagnosed psychiatric disability was incurred in or related to an in-service event, injury or illness.  

As noted above, in Clemons, 3 Vet. App. at 5-6, the scope of a claim for a psychiatric disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Thus, this medical opinion is inadequate and a remand is warranted to schedule the Veteran for a new VA examination to determine the etiology of the Veteran's other diagnosed psychiatric disabilities.
Neck & Lower Back Disabilities

A December 2009 VA examination report reflects that the Veteran was diagnosed with arthritis of the cervical spine and degenerative disk disease of the lumbar spine.  The Veteran asserted that he had an old surfing accident in the early 1980s and that since that time he has been in other multiple car accidents and work-related injuries from falls.  The VA examiner opined that after reviewing the record, due to the fact that he has had multiple other injuries and work-related injuries, it is not likely these conditions are related to service but rather a natural occurring phenomenon.  The Board finds that this opinion is inadequate as it fails to address the incident in service, specifically, blunt trauma from a surfing accident documented in the Veteran's service treatment records.  The opinion provided that these conditions are rather related to a natural occurring phenomenon is conclusionary, and without any rationale is inadequate for adjudicative purposes.    When VA undertakes to provide a VA opinion, it must ensure that the opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, a new VA examination is required to obtain an opinion that is supported by a clear, concise rationale that considers all evidence of record.

Eye Disability

With respect to the Veteran's claim for service connection for an eye disability, the Veteran, in his March 2010 notice of disagreement, asserted that he has spots and fuzzy lines in his vision.  Although evidence of record shows that there is a current disability that is similar to his complaints and treatment for his eyes in service, the Veteran was not afforded a VA examination.

The Board acknowledges that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, since the low threshold of McLendon has been met, a remand is required to provide the Veteran with a VA examination to determine the etiology of any current eye disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination, by an examiner who has not previously examined the Veteran, to determine the nature and etiology of any currently diagnosed right ankle disability.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.   Any indicated tests and studies should be performed.

(a)  The VA examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that any right ankle disability was incurred in service, or otherwise related to an in-service event, injury or illness.

(b)  In providing this opinion, the VA examiner must consider and discuss the service treatment records documenting right ankle complaints and treatment, the Veteran's lay statements, as well as treatment records documenting all post-service ankle injuries.

(c)  The VA examiner must provide a rationale for all opinions.  If the VA examiner is unable to provide any required opinion, he or she should explain why.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed psychiatric disability, to include, major depressive disorder and generalized anxiety disorder.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated tests and studies should be performed.  

(a)  The VA examiner is requested to opine with respect to each psychiatric disability diagnosed as to whether it is at least as likely as not (50 percent or greater) was incurred in service, or was otherwise caused by an in-service injury, event, stressor or illness.

(b)  The VA examiner must provide a rationale for all opinions.  If the VA examiner is unable to provide any required opinion, he or she should explain why.  

3.  Schedule the Veteran for a VA examination by an examiner who has not previously examined the Veteran to determine the nature and etiology of all neck (cervical spine) and lower back (lumbar spine) disabilities.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.   Any indicated tests and studies should be performed. 

(a)  The VA examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that the cervical spine and/or lumbar spine disabilities were incurred in service, or otherwise related to an in-service event, injury or illness.

(b)  In providing this opinion, the VA examiner must consider and discuss the Veteran's lay statements, including his statements that his neck and back problems were caused by a surfing accident in service, as reflected in his service treatment records noting there was blunt trauma, and his contentions that he sustained a head injury and complained of lower back pains.

(c)  The VA examiner should also consider and discuss the Veteran's report of, and treatment records documenting, all post-service neck and lower back injuries, including his motor vehicle accident in June 1996.

(d)  The VA examiner must provide a rationale for all opinions.  If the VA examiner is unable to provide any required opinion, he or she should explain why.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed eye disability, including but not limited to, presbyopia, cyst in the lower lid, allergic conjunctivitis, and corioretinal scars.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated tests and studies should be performed.

(a)  The VA examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed eye disability (including but not limited to, presbyopia, cyst in the lower lid, allergic conjunctivitis, and corioretinal scars) was incurred during service, or is otherwise related to service.   

(b)  The VA examiner must provide a rationale for all opinions.  If the VA examiner is unable to provide any required opinion, he or she should explain why.  

5.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




